Citation Nr: 1125107	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basilar artery insufficiency, including as a result of exposure to Agent Orange.  

2.  Entitlement an initial disability rating in excess of 10 percent for rashes, to include tinea pedis and papular rashes of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1965 to December 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a chronic low back disability, declined to reopen the Veteran's claim for service connection for basilar artery insufficiency, and granted the Veteran's claim for service connection for rashes, to include tinea pedis and papular rashes of the leg, and assigned a 10 percent initial rating, retroactively effective from November 8, 2004.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Jurisdiction over his claim was subsequently transferred to the RO in St. Petersburg, Florida.

As support for his claim, the Veteran testified at a hearing at the RO in August 2007, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

In January 2008, the Board denied the Veteran's claim for a chronic low back disorder, so that claim is no longer on appeal.  Also in its January 2008 disposition, the Board characterized the issue of basilar artery insufficiency as a claim for service connection on the merits, rather than a petition to reopen this claim based on the submission of new and material evidence.  The Board emphasized that the Veteran's contention of herbicide exposure formed the basis of a separate and distinct claim for service connection for basilar artery insufficiency.  In that regard, the Veteran's current claim for service connection for basilar artery insufficiency is based upon exposure to Agent Orange while he served on active duty in Vietnam, during the Vietnam War.  See May 2011 informal hearing presentation; see also Veteran's November 2004 claim.  

In January 2008, the Board remanded the remaining claims for basilar artery insufficiency and rashes to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In January 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

The issue of entitlement to service connection for basilar artery insufficiency, including as a result of exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin disability does not affect 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas.  There is no indication that he has been prescribed systemic therapy of corticosteroids or other immunosuppressive drugs, let alone for at least six weeks each year.  Rather, he uses corticosteroid cream in a topical, not systemic manner, to treat his skin disorder. 



CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for rashes, to include tinea pedis and papular rashes of the legs.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Code 7806 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  were sent to the Veteran in December 2004, and March and August 2005, so prior to initially adjudicating his claim, meaning in the preferred sequence.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required basic VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of his trying to establish his underlying entitlement to service connection for a skin disability - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 10 percent rating, but not an even higher rating.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service treatment records (STRs), VA outpatient treatment records, Social Security Administration (SSA) disability records, and arranged for VA compensation examinations in June 2005 and December 2009 to assess and then reassess the severity of his skin disorder.  Notably, the Board primarily remanded this claim in January 2008 so the AMC could obtain outstanding VA outpatient treatment records and to arrange for an additional VA examination to reassess the severity of his skin disability.  There was substantial compliance with these remand directives since additional VA treatment records were obtained.  And importantly, the report of the December 2009 VA examination contains the findings and additional information needed to help determine whether the initial rating for the skin disorder should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, this most recent VA compensation examination was in December 2009, so relatively recently.  Despite the Veteran's contentions otherwise, the December 2009 VA examination report appears to be thorough and provide findings pertinent to rating his skin disability, even including photos of the skin problems on the lower extremities.  See his January 2010 statement.  

Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the skin disorder in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Entitlement to an Initial Rating Higher than 10 Percent for Rashes, to include Tinea Pedis and Papular Rashes of the Legs

The Veteran asserts his skin disorder is more severe than his initial 10 percent disability rating.  His skin disability has been assigned an initial rating of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, analogous to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.27 (2010).  

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

It is worth mentioning the criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.  But importantly, these revisions to the rating schedule did not affect the rating criteria for DC 7806.  

Here, there is no indication of scars associated with the skin disability that might warrant evaluation under DCs 7800 to 7805.  See 38 C.F.R. § 4.118 (2008); See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (indicating the choice of DC must be upheld if supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Indeed, the Veteran's skin disability does not demonstrate disfigurement of the head, face or neck, precluding DC 7800; nor does he have scars that are deep or cause limited motion, precluding DC 7801; nor does he have scars that limit function of the affected part, precluding DC 7805.  In addition, DC 7802 (large superficial scars), DC 7803 (unstable superficial scars) and DC 7804 (painful superficial scars) simply do not afford the possibility of a rating higher than 10 percent, also making them inapplicable.  

Here, the Veteran has been diagnosed with skin disorders of the lower extremities, including eczema of both lower extremities and tinea pedis of both feet.  In that regard, DC 7806 provides ratings for dermatitis or eczema.  A higher 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  38 C.F.R. § 4.118, DC 7806.

Based on a review of the evidence of record, the Board finds there is no competent and credible medical or other evidence that warrants a rating higher than 10 percent under the applicable DC 7806.

At his June 2005 VA examination, the Veteran reported that within five to six months following separation from service in Vietnam, he developed a bilateral leg rash continuing to this day, with blistering and/or scratching that lead to bleeding.  He added this has occurred on a somewhat cyclical basis, with flares lasting four to six weeks, requiring wrapping of his legs in gauze and treatment by unspecified skin creams.  Upon physical examination, the examiner diagnosed tinea pedis and popular squamous rash on the legs with features suggestive of a diagnosis of tinea corporis.  The examiner added the foot rash clinically is a fungal infection.  
Significant to his present appeal for a higher initial rating, the examiner specifically found that the total body surface area covered by some sort of skin lesion is approximately 51/2 percent, in addition to total body surface area of exposed skin of approximately 2-3 percent.  

Also, the June 2005 VA examination report opined his foot rash is attributable to service, and also noted the possibility that his leg rash is attributable to service as a successor of an in-service fungal infection.  Consequently, in a January 2006 rating decision, the RO granted service connection for the Veteran's skin disability, identified as rashes; tinea pedis and popular rashes of the legs; and assigned an initial rating of 10 percent under DC 7806.  As mentioned, the Veteran then perfected the present appeal for a higher initial rating.  

In January 2008, the Board remanded this claim to the AMC to provide the Veteran a more recent VA examination to reassess the severity of his service-connected skin disability.  On remand, at the December 2009 VA examination, the Veteran complained of eczema symptoms of water blisters, on an intermittent basis once a week.  He further complained of tinea pedis symptoms of peeling of the skin between the toes, on a constant basis.  Importantly, the December 2009 VA examiner found the skin disability affected no exposed areas (i.e., 0 percent) of the body, but that it did affect "less than 5 percent" of the total body surface area.  
The December 2009 VA examiner did not make any specific findings on whether the Veteran's skin disability is so severe as to require systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, whether the total duration lasted for six weeks or more during the past 12- month period.  However, the examiner did record the Veteran's reported history of skin disease treatment by a topical corticosteroid cream, of "off and on" frequency, with duration of use of one to six weeks in the past year.  

Although unfortunate, the competent and credible evidence is simply insufficient to meet the criteria for the higher 30 percent rating, which requires the disorder to affect a far greater portion of the Veteran's skin.  To the point, there are no medical records (including the additional records obtained after his hearing) finding exposure of more than 20 percent of the entire body or more than 20 percent of exposed areas affected.  Indeed, the actual extent of his skin disability does not remotely approach either of these requisite levels.  Rather, it affects at most 51/2 percent of his entire body and 3 percent of exposed areas.  

And there are no medical findings by the June 2005 and December 2009 VA examiners, and also no findings from the private or VA treatment records and SSA records, that indicates the Veteran's skin disability requires the use of systemic therapies, such as immunosuppressive medications or corticosteroids for any duration.  There is certainly no objective evidence of the need for systemic therapy of an extensive duration, let alone for 6 or more weeks per year.  Indeed, in his earlier testimony before the Board in August 2007, he denied taking oral medications, including of a steroidal nature, to treat his skin disability.  See August 2007 Board hearing transcript, at 19-20.  

Although he reported using a corticosteroid cream to the December 2009 VA examiner, it is important to emphasize that this was noted to be a topical remedy, in marked contrast to a systemic corticosteroid therapy envisaged by DC 7806.  
Indeed, he reported one to six weeks of only intermittent topical therapy per year to the December 2009 VA examiner, thereby failing to establish a duration of six or more weeks per year of systemic therapy as needed for a higher 30 percent rating.  So he is not entitled to a higher 30 percent rating under DC 7806.  38 C.F.R. § 4.7.

The Board also places limited probative value on the Veteran's lay statements in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of burning and bleeding symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his skin disability in terms of the applicable rating criteria, such as the extent of total body surface area or exposed areas affected by the skin disability.  

And even assuming his statements are competent, they are not also credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He had denied the use of oral therapies at his August 2007 personal hearing, and further only reported the use of topical creams to the December 2009 VA examiner.  See August 2007 Board hearing transcript, at 19-20, and December 2009 VA examination report.  But, he now contradicts himself by asserting he used six or more weeks of systemic therapy per year, such as corticosteroid therapy.  See May 2011 informal hearing presentation.  Simply stated, inconsistencies in the record undermine his credibility.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  So, the highly probative medical evidence against his claim outweighs the limited probative lay evidence for his claim.

Accordingly, the preponderance of the evidence is against his claim, such that the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Indeed, since his skin disorder has never been more than 10-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's skin disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 10 percent initial schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily-if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for rashes, to include tinea pedis and papular rashes of the legs, is denied.


REMAND

Regrettably, there was not substantial compliance with the Board's prior January 2008 remand directives, requiring this additional remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  

Directive number five (#5) of the January 2008 Board remand specifically instructed the AMC to readjudicate the issue of service connection for basilar artery insufficiency, including as a result of exposure to Agent Orange, under the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Unfortunately, the RO has not adjudicated the Veteran's claim with consideration of the laws and regulations related to disabilities associated with exposure to herbicides.  The Board points out that the January 2010 SSOC failed to address the Veteran's theory of herbicide exposure in any meaningful manner.  The SSOC did not issue the Veteran notice of the pertinent statutory and regulatory provisions for herbicide exposure, let alone addressing presumptive service connection for basilar artery insufficiency due to potential herbicide exposure.  


Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for basilar artery insufficiency, including as a result of exposure to Agent Orange, under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  If this claim is not granted to the Veteran's satisfaction, send him an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Give the Veteran an opportunity to respond before returning the file to the Board for further appellate consideration of this remaining claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


